             IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA


KENNETH EUGENE BARRETT,                           )
                                                  )
                     Petitioner/Defendant,        )
                                                  )
vs.                                                      Case No. CIV-09-105-RAW
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
                     Respondent/Plaintiff.        )


                                OPINION AND ORDER

       Before this court is the Report and Recommendation of the magistrate judge in

which the magistrate judge found that petitioner=s counsel were deficient in their

performance, which ultimately prejudiced petitioner. As a result, the magistrate judge

recommended that the petitioner be given a new sentencing hearing on Count III,

intentionally killing a state law enforcement officer in the commission of a drug trafficking

crime. Both the petitioner and the government have filed objections to the report and

recommendation. See, Dkt. #s 470 and 471.

                                  Statement of the Case

       On November 17, 2005, petitioner was convicted of three counts, including: Count

I: using and carrying a firearm during and in relation to drug trafficking crimes and

possessing a firearm in furtherance of such drug trafficking offenses, resulting in death, in

violation of 18 U.S.C. ' 924(c)(1)(A) and (j); Count II: using and carrying a firearm during


                                             1
and in relation to a crime of violence and possessing a firearm in furtherance of such crime

of violence, in violation of 18 U.S.C. ' 924(c)(1)(A) and (j); and Count III, intentionally

killing, during the commission of a drug trafficking crime, a state law enforcement officer,

engaged in the performance of his official duties, in violation of 21 U.S.C. ' 848(e)(1)(B).

The jury returned verdicts of life in prison without the possibility of release on Counts I

and II and a death sentence on Count III. Petitioner was sentenced, on December 15, 2005,

in accordance with the jury verdicts. The court ordered the sentences to run consecutively.

Additionally, petitioner was ordered to pay a special assessment of $100 on each count for

a total assessment of $300.

       Petitioner filed a direct appeal and the Tenth Circuit Court of Appeals affirmed the

judgment.    United States v. Barrett, 496 F.3d 1079 (10th Cir. 2007) (Barrett I).

Thereafter, petitioner sought collateral relief pursuant to 28 U.S.C. ' 2255, which was

denied by this court on August 16, 2012. Dkt. # 214. On August 19, 2015, the Tenth

Circuit affirmed in part and reversed in part, holding:

               We REVERSE and REMAND Defendant=s death sentence for the
       district court to hold an evidentiary hearing on whether the performance of
       trial counsel was deficient in not investigating Defendant=s background and
       mental health and whether Defendant suffered prejudice from any deficiency
       during the penalty phase of his trial. In all other respects we AFFIRM.

United States v. Barrett, 797 F.3d 1207, 1232 (10th Cir. 2015) (Barrett II).

       On March 8, 2017, the case was referred to the magistrate judge pursuant to 28

U.S.C. ' 636(b)(1)(B) for an evidentiary hearing and for findings and recommendation.



                                             2
The assigned magistrate judge heard evidence on March 27-30, 2017, June 12-13, 2017,

and June 26, 2017.1 At the hearing, petitioner called eleven (11) witnesses and introduced

forty-four (44) exhibits. The respondent called three (3) witnesses and introduced forty-

three (43) exhibits. Thereafter, the parties were given until July 31, 2017 to file proposed

findings of fact and conclusions of law. On August 10, 2018, the magistrate judge issued

a report and recommendation that concluded A. . . [trial] counsel were deficient in their

performance, which ultimately prejudiced the Defendant, and that the Defendant is

therefore entitled to relief under 28 U.S.C. ' 2255 and to a new sentencing hearing.@ Dkt.

# 467 at 34. The court granted an extension of time to file objections and objections were

timely filed. See, Dkt. #s 470 and 471.

                                   Standard of Review

       Because this matter was referred to the magistrate judge to conduct an evidentiary

hearing, Rule 72(b) of the Federal Rules of Civil Procedure required any party that

disagreed with the magistrate judge=s report and recommendation to file Aspecific written

objections@ to the report.    Under Rule 72(b)(3), this court must make a de novo

determination of any part of the report or specified proposed findings or recommendations



       1
        Transcripts of the evidentiary hearing were filed as Dkt. #s 429, 430, 446, 447, 450,
453, 454, and 464. The magistrate judge=s report utilized the actual page numbers of the
evidentiary hearing transcript itself as opposed to the CM/ECF docket #s and the page
numbers contained in the CM/ECF headers. For ease of reference and because the
transcript is filed as eight different documents, this court will refer to the evidentiary
transcript by Dkt. # and the page number contained on the CM/ECF headers.

                                             3
to which an objection was made. See also, 28 U.S.C. ' 636(b)(1)(C). This court is not

required to conduct another hearing to review the magistrate judge=s findings or credibility

determinations. Goffman v. Gross, 59 F.3d 668, 671 (7th Cir. 1995) (citing United States

v. Raddatz, 447 U.S. 667, 675 (1980)). Rather, the district court Amay accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate

judge.@ 28 U.S.C. ' 636(b)(1)(C); Fed.R.Civ.P. 72(b)(3). Thus, it is clear that A[t]he

authorityCand the responsibilityCto make an informed, final determination . . . remains

with the [district court] judge.@ Raddatz, 447 U.S. at 681 (citing Mathews v. Weber, 423

U.S. 261, 271 (1976)).

                   Government=s objections to magistrate=s findings

       The government does not object to the magistrate judge=s finding regarding

counsel=s deficient performance in developing a mitigation strategy.            Rather, the

government objects to the prejudice analysis arguing that the magistrate judge failed to

evaluate the credibility of petitioner=s mental health evidence.        Dkt. # 471.     The

government argues that the magistrate judge premised its prejudice finding solely on trial

counsel=s failure to present mental health evidence, as opposed to the absence of testimony

by the petitioner=s relatives. Id., at n. 2. Based upon the petitioner=s substantial planning

and premeditation of the murder, the government argues the evidence presented by

petitioner at the evidentiary hearing would not have had an impact on the outcome of the

trial. Thus, the government is actually arguing that the foregone mitigating evidence did



                                             4
not tip the scale in favor of a sentence less than death. In his response, petitioner argues

the government=s objections are fatally flawed because they are not specific enough.


            Legal Principles applicable to claims of ineffective assistance of
                         counsel during penalty phase of trial

       Counsel=s performance at the sentencing stage of a capital trial is governed by the

principles enunciated in Strickland v. Washington, 466 U.S. 668 (1984). Thus, in order to

prevail on this claim, petitioner must establish both deficient performance and prejudice.

In order to establish that counsel=s performance was deficient, the petitioner must establish

that   counsel made errors so serious that counsel was not functioning as >counsel=

guaranteed by the Sixth Amendment. Id., 466 U.S. at 687. During the second stage of

trial, counsel=s role is Ato ensure that the adversarial testing process works to produce a just

result under the standards governing the decision.@ Id., 466 U.S. at 686. The focus of the

deficient prong is Anot what is prudent or appropriate, but only what is constitutionally

compelled.@ Breechen v. Reynolds, 41 F.3d 1343, 1365 (10th Cir. 1994).

       As recognized in this case by the Tenth Circuit, trial counsel=s penalty-phase

performance is evaluated Aunder the prevailing professional norms at the time of . . . trial

[September 2005 in this case].@ Barrett II, 797 F.3d at 1223. Counsel=s duty is to

undertake a reasonable investigation or make a reasonable decision that a particular

investigation is unnecessary. Walker v. Gibson, 228 F.3d 1217, 1233 (10th Cir. 2000);

Brecheen, 41 F.3d at 1366. In light of the extremely important role that mitigating



                                               5
evidence plays in the Ajust imposition of the death penalty,@2 this court is required to apply

close scrutiny when reviewing the performance of counsel at the sentencing stage.

Battenfield v. Gibson, 236 F.3d 1215, 1226 (10th Cir. 2001). At the same time, the Afailure

to present available mitigating evidence is not per se ineffective assistance.@ Hale v.

Gibson, 227 F.3d 1298, 1315 (10th Cir. 2000) (quoting Brecheen, 41 F.3d at 1368). AIn

any ineffectiveness case, a particular decision not to investigate must be directly assessed

for reasonableness in all the circumstances, applying a heavy measure of deference to

counsel=s judgments.@ Strickland, 466 U.S. at 691. Thus, an attorney A>is not required

to investigate all leads= as long as the decision not to pursue a particular lead, or to pursue

a particular lead only so far, is reasonable under the circumstances.@ Breechen, 41 F.3d at

1366; see also Strickland, 466 U.S. at 691 (A[C]ounsel has a duty to make reasonable

investigations or to make a reasonable decision that makes particular investigations

unnecessary.@) Moreover, Athe reasonableness of an attorney=s investigation is dependent

on the circumstances of the case.@ Smith v. Workman, 550 F.3d 1258, 1270 (10th Cir.

2008) (citing Walker, 228 F.3d at 1233).

       Petitioner must also establish that any deficient performance prejudiced the defense.

Strickland, 466 U.S. at 687. During the second stage of trial, a petitioner must show there

is a reasonable probability that, absent the errors, the sentencer would have concluded, after

balancing the aggravating and mitigating factors, that the death penalty was not warranted.


       2
           Mayes v. Gibson, 210 F.3d 1284, 1288 (10th Cir. 2000).

                                              6
Id., at 694. Put another way, deficient performance is prejudicial only where it is clear

that Abut for trial counsel=s errors, there is a reasonable probability that the ultimate result

would have been different.@ Washington v. Johnson, 90 F.3d 945, 953 (5th Cir. 1996).

Thus, deficient performance in a capital sentencing proceeding prejudices the defendant if

Athere is a reasonable probability that one juror would have chosen a sentence other than

death.@ Wood v. Carpenter, 907 F.3d 1279, 1290 (10th Cir. 2018) (quoting Matthews v.

Workman, 577 F.3d 1175, 1190 (10th Cir. 2009)). ATo assess that probability, [this court]

must consider >the totality of available mitigation evidenceCboth that adduced at trial, and

the evidence adduced [at the evidentiary hearing]=Cand >reweig[h] it against the evidence

in aggravation.=@ Porter v. McCollum, 558 U.S. 30, 41 (2009) (quoting Williams v. Taylor,

529 U.S. 362, 397-398 (2000). See also, Littlejohn v. Royal, 875 F.3d 548, 552 (10th Cir.

2017).

                                       Legal Analysis
A. Performance of counsel

         Since the government has not objected to the magistrate judge=s finding that

counsel=s performance was deficient, this court adopts the magistrate judge=s conclusion

that trial counsel rendered constitutionally deficient performance in developing a

mitigation strategy.    In determining that trial counsel=s performance was deficient,

however, the magistrate judge stated that Afederal trial counsel neither hired a mitigation

or mental-health professional nor attempted to investigate themselves in any depth the

[petitioner=s] mental health or family background.@ Dkt. # 467 at p. 10. This court would

                                               7
like to correct this finding by noting that trial counsel did hire Jeanne Russell, Ed.D. (a

licensed psychologist).     While the scope of Russell=s work for the federal trial was

apparently limited to completing an updated risk assessment, based upon the information

contained within Russell=s 2003 report,3 there can be no question that petitioner=s federal

trial counsel was, in fact, aware of the very information which petitioner has been relying

upon to establish that counsel=s investigation of his mental health and/or family history was

not comprehensive and/or in-depth enough to uncover important mitigating evidence. 4

According to Russell=s psychological evaluation, the petitioner was Anot exhibiting

symptoms of a major mental illness (i.e., Schizophrenia, Schizoaffective Disorder, Bi-




       3
           See Govt. Exh. # 34.
       4
         At the evidentiary hearing, trial counsel=s recollections of exactly what they knew
and when they learned the information was sketchy at best. For instance, Brett Smith
recalled various things that occurred during his representation of the petitioner only when
those things were pointed out to him and at one point during his testimony he stated that
his Arecollection has probably been tainted by my recent work because . . . I have read some
materials recently, which has probably contaminated my memory as it relates to 2005.@
Dkt. # 446, at p. 28 and 56 (Smith again indicates his memory has been tainted by recent
readings). Smith did remember, however, having discussed with Roger Hilfiger, shortly
after his appointment to the case, hiring a mitigation specialist but based upon their
discussions they did not hire one.
        Hilfiger also had difficulty remembering details concerning his time representing
the petitioner, but stated he did not hire a mitigation opinion expert because AWe just didn=t
feel like that a mitigation opinion expert would do us any good when we could -- when we
used the information we had from previous reports and talked to those people and had them
testify.@ Dkt. # 447 at p. 97. It is inconceivable that trial counsel would have known to
call Russell to update her report if they were not aware of her report and the information
that was contained within that report.

                                              8
Polar Disorder, or Major Depression)@5 and while acknowledging that persons close to the

petitioner had described symptoms they associated with mental illness and other records

indicated a history of paranoia and impulsiveness, Russell opined these Abehaviors appear

exacerbated by drug use.@6 Moreover, in compiling this report, Russell reviewed all of the

petitioner=s mental health records and her report contained, among other information, a list

of all of the records she had reviewed, a summary of petitioner=s legal history, family

history, education, relationships, employment history, medical and mental health

history/treatment, and a significant substance abuse history. See Govt. Exh. # 34.

       In considering the reasonableness of counsel=s actions, this court cannot rely on

Ahindsight;@ but must examine the reasonableness of counsel=s actions from A>counsel=s

perspective at the time= the investigative decisions [were] made.@ Rompilla v. Beard, 545

U.S. 374, 381 (2005) (quoting Strickland, 466 U.S. at 689). It seems axiomatic that an

attorney should be able to rely on a mental health expert=s prior opinion in determining the

significance of a defendant=s mental health records, including whether or not that defendant

has a major mental illness; and then, based upon that opinion, decide to forego further

mental health testing of that defendant. While none of the mental health professionals

who had examined the petitioner prior to 2005 had ever diagnosed the petitioner with a

major mental illness, see Govt. Exh. #s 4-6, 8-9, 11, 16, 34 and 35, petitioner=s counsel did


       5
           Govt. Exh. # 34 at p. 9.
       6
           Id.

                                             9
not actually consult with Russell prior to deciding to forgo any further mental health

evaluations. 7   For this reason alone, this court agrees with the magistrate judge=s

conclusion that trial counsel=s performance was deficient.

B. Lack of prejudice

       This court finds, however, based upon the evidence presented at the evidentiary

hearing, that petitioner was not prejudiced by counsels= performance. Simply because

petitioner was able to obtain experts who described the petitioner as having mental health

disorders so severe that he could not have rationally assisted his attorneys in the preparation

of his defense,8 does not mean the jury would have given much weight to that testimony

in light of the evidence it heard over the course of the entire trial. That evidence was

summarized by the Tenth Circuit Court of Appeals as follows:

       Barrett had been aware for some time of the outstanding warrant for his
       arrest, and anticipated that law enforcement officials would come to his
       house to arrest him at some point. Tr. at 400-01. Despite that awareness,
       or perhaps because of it, Barrett exhibited a defiant attitude towards law
       enforcement officials. On the front gate leading to his residence, Barrett had

       7
        If counsel had consulted with Russell, they would have learned that she had not
conducted a Acomprehensive@ mental health evaluation. But see Govt. Exh. 12 (affidavit
Faust Bianco, Ph.D., a psychologist licensed in Oklahoma, who performed a
neuropsychological evaluation of the petitioner prior to the federal court trial, opining that
further neurological testing was unwarranted). Counsel also did not consult with Bianco
prior to deciding to forgo any further mental health evaluations.
       8
          Contra Govt. Exh. # 52 at 71-72; Dkt. # 446, at p. 33 (defense counsel
acknowledged that the petitioner was Aamong the most cooperative criminal . . . defense
clients I=ve ever had@ and A[h]e was very helpful during the trial to me. He knew as much
about it as I did.@; and Govt. Exh. # 38-40 (defendant=s notes to counsel). See also, Govt.
Exh. # 34.

                                              10
installed a sign reading: AKeep Out. I don=t give a shit who you are, if you
cross my gate or come on my property, I=ll shoot.@ Id. at 399. Further, in
the months and weeks leading up to the date of the shooting, Barrett regularly
told friends and family that if law enforcement officers came to his house,
A[t]here was going to be a shootout,@ id. at 412, Ahe would shoot the first
police that came through his door,@ id. at 2515, and Ahe was going to take out
as many [law enforcement officers] as he could before they got him.@ Id. at
412-13; see id. at 3068-69, 3106, 3493. Indeed, on the evening of
September 23, 1999, Barrett observed three of the Tact Team members drive
by his residence in an unmarked vehicle, and subsequently stated to his
cousin, Travis Crawford, that he knew the vehicle belonged to law
enforcement officials, that he didn=t Agive a fuck@ if they came back to serve
the arrest warrant, and that Ahe was going out in a blaze of glory@ if they did
so. Id. at 466.
        Barrett=s conduct in the months, weeks, and days leading up to the
shooting incident suggests his threats were far from idle. Barrett possessed
multiple firearms at his residence, including five rifles, three shotguns, and
two pistols. Id. at 401, 1862-63, 1882-83, 1888, 1895, 1899-1901. During
the day, Barrett typically kept a rifle nearby. Id. at 461-62, 3086, 3493-94.
He also carried a nine millimeter pistol in his pants at all times. Id. at 409-
10, 3106, 3496.
        As for the night of the shooting incident, the evidence presented at
trial was more than sufficient to have allowed the jury to reasonably find that
Barrett knew it was law enforcement officials who were approaching his
residence en masse. At the time the Tact Team approached Barrett=s
property, there was a full moon and no clouds in the sky. Id. at 993. The
two lead Tact Team vehicles that approached Barrett=s residence from the
east were white Ford Broncos. Id. at 984. Although the Broncos were
unmarked, Barrett had observed one of these vehicles on the afternoon prior
to the shooting (it was used in the drive-by performed by Tact Team
members), and suspected that it belonged to law enforcement officials.
Further, although the lead Bronco did not exhibit any flashing lights (because
Barrett began shooting at it before the two officers inside had an opportunity
to turn on the lights), id. at 610, the second Bronco did. Id. at 732. More
specifically, the second Bronco had a flashing strobe-type light on the sun
visor and Awig-wag@ headlights, all of which had been activated. Id. at 732,
1094. The third vehicle to enter Barrett=s property, immediately following
the two lead Broncos, was a marked Oklahoma Highway Patrol car with its
emergency lights activated (including a standard light bar on top and Awig-
wag@ headlights). Id. at 760, 987, 991. The lights from this third vehicle


                                      11
were described by witnesses as sufficient to illuminate the scene in front of
Barrett=s residence. Id. at 1101 (testimony from Trooper Steve Hash, the
driver of the second Bronco, that he observed red and blue strobe lights
reflecting off of Trooper Eales as he got out of the lead Bronco), 1158-59
(indicating the lights of marked unit lit up the whole area), 1343 (indicating
that light bar on top of marked unit was very visible), 1496 (indicating that
red and blue lights from marked unit were reflecting off the shards of glass
coming from the lead Bronco), 1797-98 (indicating that lights from marked
unit illuminated a wide area around the vehicle).
        Finally, and perhaps most significantly, Barrett=s conduct in shooting
at the officers that night clearly would have allowed the jury to reasonably
find that he intended to kill one or more of those officers, including Eales.
Barrett began shooting at the lead vehicle, a Ford Bronco driven by Trooper
Hamilton, as soon as the vehicle cleared a ditch that ran between Barrett=s
house and a property to the east. Id. at 537. According to Hamilton,
Barrett=s shots were hitting in the middle of the windshield of the Bronco, at
approximately Ahead level.@ Id. As Hamilton continued driving the
Bronco westward towards Barrett=s residence, the gunfire intensified and the
windshield of the Bronco began to disappear. Id. at 539. The gunfire
continued after Hamilton stopped the Bronco near the edge of the front porch
of Barrett=s residence. Id. at 540. Eales, who was a passenger in the lead
Bronco driven by Hamilton, opened the passenger side door (which was
closest to the front porch of Barrett=s house), got out, and began heading
towards the rear of the Bronco (presumably to obtain cover). As he did so,
Eales was struck by three separate rounds of gunfire from Barrett. Id. at
1687 (testimony from pathologist opining that Eales= wounds were sustained
while facing away from Barrett). One round struck the handgun that Eales
carried on his right hip and then ricocheted and struck Eales= right elbow.
Id. at 1661. A second round struck Eales= left flank region, entering
approximately twenty-five inches from the top of Eales= head, down from the
area on the back of his left arm pit where the skin is folded. Id. at 1605. A
third, and fatal, round entered Eales= chest on the left side of his upper back.
Id. at 1611. After shooting Eales, Barrett continued firing rounds at the Tact
Team members, stopping only after he himself was shot in the legs by a Tact
Team member. Id. at 545, 548. Even after being shot and dragged outside
of his residence by Tact Team members, Barrett made movements as if
reaching for a pistol he had concealed in the waistband of his jeans. Id. at
1113. Subsequent investigation of the crime scene by law enforcement
officials revealed that Barrett used a Colt Sporter .223 rifle, equipped with
three loaded magazines taped together (with a total of ninety-one rounds of


                                      12
       ammunition), to fire at least nineteen shots at Tact Team members, including
       the three shots that hit Eales. Id. at 1884, 3256. The Colt Sporter rifle had
       a lethal range of approximately 541 to 595 yards, and was capable of
       penetrating the metal of an automobile. Id. at 3573, 3586. At the time
       Barrett fired the three shots that wounded Eales, he was no more than ten to
       fifteen feet away from Eales. Id. at 4304-05.
               In sum, although Barrett=s defense during the first-stage proceedings
       was that he was unaware that the persons entering his property were law
       enforcement officials, and that he was simply reacting in defense of himself
       and his son, the above-described evidence was more than sufficient to allow
       the jury to reasonably find that Barrett knew that Eales and the other persons
       approaching his residence were law enforcement officers and that he
       intended to kill Eales.

Barrett I, 496 F.3d at 1113-15 (footnotes omitted).

       While petitioner=s experts identified issues at the evidentiary hearing that they

opined might have compromised the petitioner=s ability to process information under

pressure, petitioner had clearly resolved to murder Trooper Eales or any other law

enforcement officer long before this incident played out. Moreover, several aspects of the

testimony presented at the evidentiary hearing convince this court that the jury would have

rejected the mental health diagnosis provided by petitioner=s expert witnesses. First,

according to the government=s expert witness, Steven Pitt, D.O. (psychologist licensed in

Texas, Oklahoma and Arkansas and a board-certified neuropsychologist) petitioner=s

extensive history of substance abuse precluded a diagnosis for bipolar disorder and

petitioner admitted to numerous mental health professionals that there was never a time

when he was not abusing drugs, even attributing any history of manic episodes to his own

abuse of intoxicants. Dkt. # 454 at p. 30. See also Govt. Exh. # 52 at p. 59 and 65.



                                            13
       Second, petitioner=s recollections of his prior head injuries differed over the years

including whether, and for how long, petitioner had lost consciousness. Dkt. # 430 at p.

271-81. In fact, some of petitioner=s medical records revealed that the petitioner denied a

history of head injury. See Govt. Exh. #s 5 (Eastern State Hospital record dated October

of 1986 which indicates petitioner Adenies head injuries@) and 66 at p. 3 (personal health

history completed sometime after 2004 and signed by the petitioner which indicated that

he had never had any periods of unconsciousness, blurred vision, double vision, depression

or excessive worry, frequent thoughts of suicide, paralysis, etc.). Additionally, despite

George Woods, M.D. (board certified psychiatrist and a neuropsychiatrist licensed in

California) testifying that petitioner=s left lobe injury would impact him being able to do

math effectively, Woods admitted that petitioner=s educational records showed that

petitioner had made an AA@ in the first semester and a AB@ in the second semester of ninth

grade in math. Dkt. # 430 at 33-36. See also, Pet. Exh. # 41 at p. 1, Pet. Exh. # 55 at p. 3.

       Further, despite petitioner=s experts denying any malingering by the petitioner on

the neuropsychological tests which were administered by Mila Young, Ph.D. (clinical

psychologist licensed in California and a board-certified neuropsychologist), petitioner=s

performance on the Wisconsin Card Sorting Test (WCST) (a test which measures ones

ability to develop a simple concept and then to carry out that simple concept) was in the

severe range. According to Young, petitioner=s performance on the WCST correlated to

one=s ability/inability to grasp and consistently carry out daily functions such as driving an



                                             14
automobile. Pet. Exh. # 25 at p. 22.9 The evidence heard by the jury at trial, however,

demonstrated the petitioner was not only capable of driving a car, 10 but also was

considered by one witness, in his criminal trial, as Aa real good mechanic.@ Dkt. # 352 at

p. 230-32 in Case No. CR-04-115-RAW (J.T. Tr., Vol. 24 at p. 4930-32). This evidence

was consistent with evidence from the petitioner=s maternal uncle at the evidentiary

hearing.11 Additionally, petitioner was employed as a carpenter for approximately three

years12 and testimony in the jury trial revealed that the petitioner had personally built the

cabin/home where he lived.13 See also Govt. Exh. # 52, ' 3 at p. 158 (petitioner told Pitt

he was good at working on motors). Furthermore, and perhaps most significant (as

demonstrated by the facts set out above regarding the petitioner=s conduct in the months,

weeks, and days leading up to the shooting), the petitioner was able to make plans, grasp

weapons and carry out his long term threats to kill any law enforcement officers who



       9
        Deborah Miora, Ph.D. (clinical psychologist and neuropsychologist from
California) testified she partially premised her diagnosis of dysexecutive syndrome on the
WCST administered by Young. Dkt. # 464 at p. 187-92.
       10
          See Govt. Exh. # 34 at pp. 4-5 (petitioner=s employment history which included a
job as a truck driver Auntil he lost his license due to accumulating too many points because
of traffic violations@).
       11
         Mark Dotson testified that the petitioner was a good mechanic, having a natural
talent for it. Dkt. # 429 at p. 64. See also Pet. Exh. # 16 (declaration of maternal great
aunt stating that the petitioner Atried to make a living fixing cars@).
       12
            See Govt. Exh. # 34 at 5.
       13
            Dkt. # 325 at p. 477 in Case No. CR-04-115-RAW (J.T. Tr., Vol. III at p. 477).

                                              15
entered his property. More specifically, the petitioner was able to perform functions

including the taping together of three loaded magazines with a total of ninety-one rounds

of ammunition, concealing a gun in his waist band (just in case he needed more firepower),

and aiming a rifle Aat approximately head level, middle of the windshield of the lead

vehicle.@14   As a result, this court finds the jury would not have been impressed by the

petitioner=s experts= opinions and, therefore, would have given little, if any weight to those

opinions.

       Moreover, the government=s experts offered a more rational explanation of the

petitioner=s conduct to the jury, Ait=s drugs, drugs, and more drugs.@ Dkt. # 453 at pp. 37-

38. Specifically, Randall Price, Ph.D. (psychologist licensed in Dallas, Texas) testified

that while the neuropsychological testing did not reveal evidence of a severe brain injury,

petitioner did have a long-standing learning disorder, not otherwise specified;

polysubstance dependence; dysthymic disorder (a form of depression) that is long-standing

and chronic, but not a major depressive disorder; and a personality disorder 15 with

antisocial and paranoid traits and features. Dkt. # 450 at p. 127-28.



       14
        Barrett I, 496 F.3d at 1114 (petitioner began shooting at lead vehicle hitting the
middle of the windshield at head level). See also Govt. Exh. # 52 at p. 72.
       15
         According to Price, A[a] personality disorder is not a mental disorder, rather it is
more of a long-term characterological condition that is either a source of distress for that
person that it interferes with their functioning and it=s always been there, at least since
adolescence, early adulthood, or it may not be a source of distress for that person but it is
for other people.@ Dkt. # 450, at p. 128.

                                             16
       Pitt testified that the petitioner Ahad a serious problem with drug addiction@16 and

he attributed petitioner=s changes in mood to his drug usage. Dkt. # 454 at p. 59. Pitt also

testified that, in his opinion, the petitioner does not and did not, at the time of the offense,

have bipolar disorder. Id. at p. 64. Moreover, the records reveal that none of the health

professionals who treated the petitioner prior to this offense ever diagnosed him with

bipolar disorder. See, Govt. Exh. # 6 at p. 2; Govt Exh. #s 7-11; and Govt. Exh. # 102 at

p. 17. Furthermore, Pitt testified that the petitioner was not suffering from posttraumatic

stress disorder at the time of the shooting. Dkt. # 454 at p. 65. While admitting that Bill

Sharp, Ph.D. (licensed clinical psychologist) had diagnosed the petitioner with avoidant

and paranoid personality disorder, Pitt indicated that, in his opinion, petitioner=s paranoia

was caused by his drug use. 17 Id. at 103. Finally, Pitt diagnosed the petitioner with

Aamphetamine dependence with physiologic dependence, features of an antisocial

personality disorder, cannabis dependence;@ but stated that he did not know if the petitioner

had a learning disorder. Id. at 71.

       In light of the significant amount of evidence that the Tenth Circuit found the jury

heard at trial about the petitioner=s drug use, this court finds it much more likely that the


       16
            Dkt. # 454 at p. 58. See also Govt. Exh. # 52, ' 3 at p. 91, lines 12-27 and p. 154-
57.
       17
        This opinion was consistent with Russell=s personality assessment which trial
counsel apparently relied upon in forgoing additional mental health testing. See Govt.
Exh. 34. According to Russell, petitioner=s behaviors Aappear to be exacerbated by drug
use.@ Id. at p. 9.

                                                17
jury would have found that the defendant did, in fact, have a significant drug problem as

opposed to a major mental health disorder.18 In fact, the testimony at the evidentiary

hearing revealed that the petitioner had such a significant problem with narcotics, that

within a year of this incident, petitioner=s maternal aunt, Ruth Harris, had made contact

with the petitioner in an unsuccessful effort to convince him to make a lifestyle change by

getting off of illegal drugs.19 See also Pet. Exh. # 16 (petitioner=s maternal great aunt

acknowledged that the petitioner had a drug problem) and Dkt. # 429 at 74 (testimony from

Mark Dotson, petitioner=s uncle and a podiatrist, regarding the effects which

methamphetamine has on the human body, including significant dental problems, paranoia,

and trouble sleeping).




       18
            According to the Tenth Circuit,

       The jury was also presented with significant evidence of [petitioner=s] drug
       use, including the testimony of a drug addict that he took methamphetamine
       with [petitioner] and the testimony of a state prison employee that [petitioner]
       self-reported first using alcohol at age 12, cocaine and heroin at age 14, and
       methamphetamine at age 20, and had been using marijuana,
       methamphetamine, heroin, tranquilizers, and other drugs up until the time of
       the shooting. And, of course, there was the guilt-phase evidence of
       [petitioner=s] outstanding warrant for failure to appear in state court on drug
       charges and the drug paraphernalia found on [petitioner=s] person and
       property after the shooting.

Barrett II, 797 F.3d at 1232.
       19
            See Dkt. # 429 at p. 70-73.

                                              18
       While the magistrate judge found that the petitioner had a Along family history

including mental health problems going back to great-great grandparents, and that the

[petitioner=s] own immediate family included parents who were violent with each other,

and whose relationship was characterized by infidelity and ultimately divorce, as well as

both engaging in alcohol abuse,@20 even if true, this evidence did not add anything of value

to the personal and family history21 of the petitioner that was actually heard by the jury at

trial nor did it offer any compelling mitigation evidence when weighed against the evidence




       20
         Dkt. # 467 at p. 19. The generational history evidence included things such as the
petitioner=s grandfather and father had a tendency to drink heavily; petitioner=s mother was
an alcoholic but was able to function and always maintained employment; petitioner=s
father did not provide a lot of guidance to the petitioner and was not around a lot when the
petitioner was growing up; and some of his relatives had mood swings, including a cousin
who has been diagnosed with bipolar disorder and another cousin, Travis Crawford, who
has experienced anxiety and panic attacks. See Pet. Exh. #s 16, 20, 27, and 36. The
jury heard testimony at trial from Travis Crawford, however, that indicated Crawford had
used methamphetamine for fifteen years, including around the time of this incident, some
of which he obtained while he was inside the petitioner=s house. See Dkt. # 325 at p. 64-
65 in Case No. CR-04-115-RAW (Vol. III of Jury Trial Transcript at p. 457-58).
       21
         This is not a case where no mitigation investigation regarding petitioner=s family
was ever conducted. Rather, records at the evidentiary hearing revealed that a mitigation
investigator, Roseanne Schaye, had interviewed numerous family members, some of them
more than one time during the course of the state court proceedings. See Govt. Exh. #s
19-25 and 54-62. Additionally, during the state court trials an investigator for the
Oklahoma Indigent Defense System (AOIDS@) collected those interview summaries and
documentation from facilities, hospitals, and schools. Dkt. # 430 at p. 141. Boxes of
files from the state court cases were delivered to Hilfiger by OIDS and additional paper
files were picked up from John Echols after he was allowed to withdraw from the federal
case. Dkt. # 447 at 45-46.

                                             19
that the jury heard regarding petitioner=s cold-blooded and premeditated killing of a state

law enforcement officer engaged in the performance of his official duties.

       In other words, this court finds the petitioner has failed to establish that there is a

reasonable probability that even one juror=s decision would have been different. This is

especially true when the court considers the totality of the mitigating evidence adduced at

trial22 and that adduced at the evidentiary hearing from petitioner=s witnesses regarding

organic brain disorder, which was unconnected to the facts presented to the jury and

included symptoms of mood swings described as Areactive violence@ and/or Achronic

irritability,@ and the additional witnesses who discussed petitioner=s less than ideal

childhood.23 This additional mitigating evidence was countered by the government with



       22
            Evidence summarized by the Tenth Circuit included:

                 The jury did not find unanimously that the government had
                 proved beyond a reasonable doubt that [petitioner] would pose
                 a continuing and serious danger to others in prison, and
                 unanimously found that [petitioner] was a father and a loved
                 son and stepson, and that his death would have an impact on
                 his family and friends. Seven jurors found that he was a good
                 neighbor and friend; five found that he had accepted
                 responsibility for Eales=s death from his state-court conviction
                 and that he had been convicted and punished for the killing;
                 and two found that he would not be a danger to society if
                 imprisoned for life without parole.

Barrett II, 797 F.3d at 1224.
       23
        While similar to testimony heard by the jury at trial, the government would have
been able, through these witnesses, to again emphasize the petitioner=s substance abuse.

                                               20
testimony which included that described above, as well as statements by the petitioner that:

1) revealed the petitioner has not accepted responsibility for Eales=s death; rather, he

maintains that he was shot in the act of retrieving a weapon to defend his son and that he

had no idea that the vehicles entering his property were police vehicles;24 2) petitioner

maintains that he and his son were the victims in this case;25 3) the jury might have found

that the petitioner was a continuing danger to others in prison and/or to society since he

was not afraid to violate the rules;26 4) petitioner=s brother recalled having seen his mother

and the petitioner in physical altercations;27 and 5) petitioner violently attacked his younger

brother on at least two separate occasions.28 Weighing all of the mitigating evidence

adduced at trial and the evidentiary hearing against the aggravating factors found by the

jury, i.e., 1) knowingly creating a grave risk of death to one or more persons in addition to

the victim of the offense; 2) commission of the offense after substantial planning and



       24
         Compare Dkt. # 429 at p. 220 (Woods testimony that the petitioner believed his
actions were justified on the night of the shooting) and Dkt. # 72-66 (petitioner=s
description of the events leading to his arrest) with Govt. Exh. # 52, ' 3 at pp. 7-17, 71-72
(petitioner states that he did not shoot Eales) and p. 281.
       25
            Govt. Exh. # 52, ' 3 at p. 56-57.
       26
          Petitioner admitted to having obtained and using drugs while in jail. See Govt.
Exh. # 52, ' 3 at p. 154 and 157. Petitioner also admitted to having talked a jailer into
letting him out of his cell for the purpose of engaging in sexual activity with another inmate.
See Govt. Exh. # 52, ' 3 at p. 254-257.
       27
            Dkt. # 429 at p. 94-95.
       28
            Dkt. # 429 at p. 117.

                                                21
premeditation; and 3) that petitioner caused injury, harm, and loss to the victim=s family

because of the victim=s personal characteristics as an individual human being and the

impact of the death on the victim=s family and friends29 and the evidence the government

produced at the evidentiary hearing to counter the additional mitigating evidence,

convinces this court that there is no reasonable probability that even one juror would have

voted for a sentence less than death. Accordingly, this court rejects the magistrate judge=s

conclusion that the petitioner was prejudiced by counsel=s performance.

                                         Conclusion

       In light of the facts of this case, and for the reasons set forth herein, the Report and

Recommendation (Dkt. # 467) is accepted in part and rejected in part; the report and

recommendation is accepted as to the magistrate judge=s conclusion that trial counsel=s

performance was deficient; but the report and recommendation is rejected as to the

magistrate judge=s conclusion that petitioner was prejudiced by counsel=s performance.

Accordingly, the court denies petitioner=s ' 2255 motion as it relates to his claim of

ineffective assistance of counsel during the penalty phase of trial.

       Furthermore, in light of this order, Petitioner=s Objection to the Magistrate Judge=s

Report and Recommendation (Dkt. # 470), requesting to be resentenced on all three counts

of the indictment, is denied as moot.



       29
       See Penalty Phase Special Verdict Form, Dkt. # 258, in United States v. Barrett,
Case No. CR-04-0115-RAW.

                                              22
       Finally, Rule 11 of the Rules Governing Section 2255 Proceedings, requires this

court to Aissue or deny a certificate of appealability when it enters a final order adverse to

the applicant.@ This court recognizes that Areview of a death sentence is among the most

serious examinations any court of law ever undertakes.@ Brecheen, 41 F.3d at 1370. A

certificate of appealability, however, may only be granted if petitioner has made Aa

substantial showing of the denial of a constitutional right.@ 28 U.S.C. ' 2253(c)(2). This

standard can be met by demonstrating that the issues raised are debatable among jurists of

reason or that the questions deserve further proceedings. Miller-El v. Cockrell, 537 U.S.

322, 327 (2003). While this court strongly believes petitioner was not prejudiced by

counsel=s failure to develop the evidence at trial which was admitted at the evidentiary

hearing herein, this court hereby grants a certificate of appealability thereby allowing

further consideration of this issue.

       It is so ordered on this 28th day of March, 2019.




                                             23
